Citation Nr: 1736324	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  12-28 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disability, to include PTSD.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to December 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in June 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which declined to reopen a previously denied claim of service connection for PTSD.  A Supplemental Statement of the Case (SSOC) issued in October 2016 reopened the claim and denied it on the merits.

Although the RO reopened the Veteran's claim of service connection for PTSD in the June 2010 of rating decision, the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has re-characterized the issues on appeal accordingly.

The issue of entitlement to service connection for PTSD is REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.  The Veteran will be notified if additional action on his part is required.


FINDINGS OF FACT

1. An unappealed rating decision issued in July 2007 denied the Veteran's claim of service connection for PTSD.

2. Evidence received since the July 2007 rating decision pertains to the basis of the previous denial and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for an acquired psychiatric disability, to include PTSD, is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As this decision reopens the claim of service connection, it grants the benefit sought on appeal, and there is no reason to belabor the impact of the VA's duty to notify and assist on this matter; as any error is harmless.  

Legal Standard for Reopening a Claim

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

For the purpose of reopening, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence that raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  VA should consider whether the newly received evidence could reasonably substantiate the claim were the claim to be reopened, including whether VA's duty to provide a VA examination is triggered. There must be new and material evidence as to at least one of the bases of the prior disallowance to warrant reopening.  Shade, 24 Vet. App. at 117-20.  The newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Analysis

In July 2007 a rating decision denied service connection for PTSD based on a lack of evidence of any psychiatric disability in service and the Veteran's failure to provide any information regarding stressor events in service.  (See Rating Decision, received 07/02/2007, p. 3.)  At the time of the July 2007 rating decision, the evidence of recorded consisted of the Veteran's service treatment records, his service personnel records, VA treatment records from February 1998 through June 2007, letters to the Veteran, copies of his DD Form 214 for periods of service from December 1971 to October 1973 and from October 1973 to December 1977, and a copy of the Formal Finding.  The Veteran had been asked on two occasions to provide stressor statements with a description of the events and the approximate dates, in order that VA could seek evidence to corroborate the Veteran's reports, as required under 38 C.F.R. § 3.304(f).  (See VCAA Letter, received 01/10/2007, p. 2; MAP-D Development Letter, received 03/21/2007, p. 1.)  The Veteran never responded to those requests and a Formal Finding was entered that there was insufficient evidence to corroborate any stressors for the PTSD claim.  (See VA Memo, received 06/11/2007, p. 1.)

After the July 2007 rating decision was issued, the Veteran did not appeal the denial of service connection and did not submit any additional evidence with respect to the claim within a year.  He filed a claim for increased disability rating for his ankle and to reopen previously denied claims, to include PTSD, in September 2009.  (See Report of Contact, received 09/04/2009, p. 1.)  Evidence received since the claim to reopen in September 2009 includes statements regarding the stressor events in service and JSRRC verification of one of the named incidents.  (See Statement in Support of Claim for PTSD, received 10/30/2014, p. 1; Logbooks, received 07/10/2015, p. 1.)

The evidence received since the July 2007 rating decision is new, in that it was not previously considered, and pertains to information not provided by the Veteran prior to the July 2007 rating decision, to include the specific details of the alleged stressor events.  The information regarding these stressors, submitted in October 2014 was material to the claim, as was the information verifying the occurrence of the bomb scare aboard ship received in July 2015 (generated after a request made earlier in 2015).  This evidence pertains to the basis for the previous denial (details related to the Veteran's in-service stressors) and raises a reasonable possibility of substantiating the Veteran's claim and/or triggers VA's duty to assist.  For these reasons, the Board finds that the evidence received since the prior final denial is new and material and the claim will be reopened in accordance with 38 C.F.R. § 3.156(a).

The Board notes that no new relevant evidence was received in the year following the July 2007 rating decision.  As such, the provisions of 38 C.F.R. § 3.156(b) do not apply.  In addition, although additional service personnel records were received in April 2015, they did not contain any discussion of PTSD or other psychiatric disabilities and did not address any of the stressor events identified by the Veteran.  Therefore, the provisions of 38 C.F.R. § 3.156(c) likewise do not apply here.


ORDER

New and material evidence having been received, the petition to reopen the claim of service connection for an acquired psychiatric disability, to include PTSD, is granted.



REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD.  The record clearly shows that he has been treated at VA on multiple occasions for mental health issues and has been diagnosed with PTSD, including in 2004 and 2006, as well as with depression and alcohol abuse disorder.  The Veteran identified three specific incidents in service which he felt were the stressor events that triggered his PTSD.  These incidents include: (1) seeing a fellow soldier killed in a training accident when he was hit by cannon fire; (2) being aboard a ship when a bomb threat was called in and being involved in the parties that searched for the bomb; (3) being yelled at in basic training plus sustaining an injury in service, being sent to Okinawa for shipment into combat in Vietnam, then returned on the basis of the injury (now service-connected).  After much effort, only the occurrence of stressor incident (2), the bomb threat aboard ship has been verified.  (See Logbooks, received 07/10/2015, p. 1.)

The Veteran was afforded a VA examination in 2016 and the examiner stated that the verified incident in service is not sufficient to support a diagnosis of PTSD.  The examiner in 2016 also stated that the Veteran had never reported the verified incident to mental health treatment providers; however the records show that he had listed it as a stressor event to VA mental health professionals.  (See e.g., CAPRI, received 01/12/2009, p. 60.)

The examiner further noted that the Veteran was not reporting mental health symptoms until after two serious accidents in a short period of time in approximately 2004.  The Board notes that at least one of these incidents was the result of substance abuse on the part of the Veteran and that he has stated his substance abuse began in service as a result of the stressor incidents.  The examiner also failed to account for the previous diagnoses of PTSD, particularly when finding that the Veteran's symptoms were all the result of a personality disorder and that PTSD was not shown.  (See C&P Exam, received 10/05/2016, p. 1.)  For the foregoing reasons, the Board finds that the October 2016 VA examination was inadequate and an additional examination and opinion are necessary on remand.

Accordingly, the case is REMANDED for the following actions:

1. Afford the Veteran another VA mental health examination performed by a mental health provider different than the one who examined him in October 2016.  The VA clinician should consider all of the evidence of record, to include the Veteran's lay statements and oral history at the time of the examination and the evidence showing diagnosis of and treatment for PTSD by VA in 2004 and 2006.  

Based on all of this information, the clinician should identify all current psychiatric diagnoses, including personality disorders.  In identifying all current psychiatric diagnoses, please consider medical and lay evidence dated both prior to and since the filing of the September 2009 claim for service connection for a mental health disorder.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

If PTSD is shown, an opinion should then be offered as to whether the diagnosis is at least as likely as not (probability 50 percent or greater) caused by or otherwise the result of the verified stressor incident in service (bomb scare aboard the ship on which the Veteran served), or any other in-service event.

If an acquired psychiatric disability other than PTSD is shown, an opinion should be offered as to whether this diagnosis is at least as likely as not the result of the Veteran's active service, to include any event identified in service, whether or not verified by VA and whether or not considered sufficient for a diagnosis of PTSD.

All opinions offered should be supported by a statement of the rationale or reasons for the opinions offered, to include citations to any specific piece of evidence which is relevant to the opinion as relevant. 

2. Re-adjudicated the issue on appeal and issue a Supplemental Statement of the Case (SSOC).  If the benefit sought is not granted in full, the Veteran and his representative should then be afforded the opportunity to respond.  Afterwards, the claim should once again be certified to the Board.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


